Order granting in part and denying in part defendant’s motion for a bill of particulars modified as hereinafter indicated, and as so modified affirmed, with ten dollars costs and disbursements to defendant. The plaintiff to furnish the following additional particulars: As to items 1, 3, 5, 6 and 8, the names of the persons acting on behalf of the defendant corporation, with whom plaintiff claims he dealt; as to item 6, a copy of the authorization if in writing. No opinion. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.